DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 9/29/22 have been received. Claims 1 and 11 have been amended.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1, 4, 6, 7, 9, 11, 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US 2017/0047575) in view of Kim et al. (US 2019/0036154).
Regarding claim 1, Tsuji discloses an electrochemical device(abstract), comprising: an anode(negative electrode 2, Fig. 5, [0056]), a separator (separator 6, Fig. 5, [0056]) and a cathode(positive electrode 4, Figs. 1, 2, & 5, [0056]); wherein the cathode comprises a cathode current collector having a first surface(positive electrode current collector sheet 40, Figs. 1 & 2, [0028]), a first cathode active material layer comprising a first cathode active material (positive electrode active material layer 41, Figs. 1 & 2, [0028]-[0029]), and an insulating layer(insulating layer 5, Figs. 1 & 2, [0032]), and the first cathode active material layer covers a first portion of the first surface of the cathode current collector(Figs. 1 & 2), and the insulating layer covers a second portion of the first surface of the cathode current collector that is different from the first portion(Figs. 1 & 2); and
the separator is disposed between the anode and the cathode(Figs. 4 & 5); and the anode, the separator, and the cathode are wound to form an electrode assembly([0056]), a thickness of the electrode assembly is D(Fig. 5);
wherein a first distance exists between the insulating layer and the first cathode active material layer in a longitudinal direction of the cathode current collector(Fig. 2, [0019]), and the first distance between the insulating layer and the first cathode active material layer in the longitudinal direction of the cathode current collector satisfies the following formula: 0<the first distance
    PNG
    media_image1.png
    38
    38
    media_image1.png
    Greyscale
π/2D+4 mm(Fig. 2) but does not explicitly disclose a second cathode active material layer comprising a second cathode active material, wherein the first cathode active material layer is disposed between the cathode current collector and the second cathode active material layer.
	Kim teaches  a positive electrode with improved stability for a secondary battery and a secondary battery including the same, the positive electrode having high capacity, high output performance, excellent cycle properties, and thermal stability, and being capable of suppressing overcurrent by increasing the resistance between an upper layer portion of an electrode and a metal body when the metal body such as a nail penetrates the electrode from the outside, thereby preventing the ignition or explosion of a battery due to the overcurrent([0007]).  Kim teaches a second cathode active material layer comprising a second cathode active material(22, Fig. 1, [0016]), wherein the first cathode active material layer (21, Fig. 1, [0016]) is disposed between the cathode current collector (10, Fig. 1, [0016]) and the second cathode active material layer(Fig. 1).  
	It would have been obvious to one of ordinary skill in the art to include in the electrochemical device of Tsuji, a second cathode active material layer comprising a second cathode active material, wherein the first cathode active material layer is disposed between the cathode current collector and the second cathode active material layer as taught by Kim in order to provide improved stability for a secondary battery.
Regarding claim 4, modified Tsuji discloses all of the claim limitations as set forth above. Modified Tsuji discloses the thickness D of the electrode assembly is from about 1.5 mm to about 50 mm (Tsuji, metallic can may be a cylinder having a diameter of not more than 10 mm and not less than 1 mm [0026]).
Regarding claim 6, modified Tsuji discloses all of the claim limitations as set forth above. Modified Tsuji further discloses  the second cathode active material layer completely covers the surface of the first cathode active material layer(Kim, Fig. 1).
Regarding claim 7, modified Tsuji discloses all of the claim limitations as set forth above. Modified Tsuji further discloses  a thickness of the first cathode active material layer is from 15 to 100  μm (Kim, [0051]) which overlaps the claim range from about 0.1 μm to about 20 μm, thus reading on the limitation.
Modified Tsuji is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 9, modified Tsuji discloses all of the claim limitations as set forth above. Modified Tsuji further discloses  the first cathode active material and the second cathode active material are each independently selected from the group consisting of lithium cobaltate, lithium iron phosphate, lithium manganese iron phosphate, sodium iron phosphate, lithium vanadium phosphate, sodium vanadium phosphate, oxy-lithium-vanadium phosphate, oxy-sodium-vanadium phosphate, lithium vanadate, lithium manganate, lithium nickelate, lithium nickel cobalt manganese oxide, lithium-rich manganese-based material, lithium nickel cobalt aluminum oxide, lithium titanate and combinations thereof(Tsuji, [0040], Kim, [0018]-[0020]).
Regarding claim 11, Tsuji discloses an electronic device ([0002]), comprising an electrochemical device(abstract), wherein the electrochemical device comprises an anode(negative electrode 2, Fig. 5, [0056]), a separator (separator 6, Fig. 5, [0056]) and a cathode(positive electrode 4, Figs. 1, 2, & 5, [0056]); wherein the cathode comprises a cathode current collector having a first surface(positive electrode current collector sheet 40, Figs. 1 & 2, [0028]), a first cathode active material layer comprising a first cathode active material (positive electrode active material layer 41, Figs. 1 & 2, [0028]-[0029]), and an insulating layer(insulating layer 5, Figs. 1 & 2, [0032]), and the first cathode active material layer covers a first portion of the first surface of the cathode current collector(Figs. 1 & 2), and the insulating layer covers a second portion of the first surface of the cathode current collector that is different from the first portion(Figs. 1 & 2); and
the separator is disposed between the anode and the cathode(Figs. 4 & 5); and the anode, the separator, and the cathode are wound to form an electrode assembly([0056]), a thickness of the electrode assembly is D(Fig. 5);
wherein a first distance exists between the insulating layer and the first cathode active material layer in a longitudinal direction of the cathode current collector(Fig. 2, [0019]), and the first distance between the insulating layer and the first cathode active material layer in the longitudinal direction of the cathode current collector satisfies the following formula:
0<the first distance
    PNG
    media_image1.png
    38
    38
    media_image1.png
    Greyscale
π/2D+4 mm(Fig. 2) but does not explicitly disclose a second cathode active material layer comprising a second cathode active material, wherein the first cathode active material layer is disposed between the cathode current collector and the second cathode active material layer.
	Kim teaches  a positive electrode with improved stability for a secondary battery and a secondary battery including the same, the positive electrode having high capacity, high output performance, excellent cycle properties, and thermal stability, and being capable of suppressing overcurrent by increasing the resistance between an upper layer portion of an electrode and a metal body when the metal body such as a nail penetrates the electrode from the outside, thereby preventing the ignition or explosion of a battery due to the overcurrent([0007]).  Kim teaches a second cathode active material layer comprising a second cathode active material(22, Fig. 1, [0016]), wherein the first cathode active material layer (21, Fig. 1, [0016]) is disposed between the cathode current collector (10, Fig. 1, [0016]) and the second cathode active material layer(Fig. 1).  
	It would have been obvious to one of ordinary skill in the art to include in the electrochemical device of Tsuji, a second cathode active material layer comprising a second cathode active material, wherein the first cathode active material layer is disposed between the cathode current collector and the second cathode active material layer as taught by Kim in order to provide improved stability for a secondary battery.
Regarding claim 14, modified Tsuji discloses all of the claim limitations as set forth above. Modified Tsuji discloses the thickness D of the electrode assembly is from about 1.5 mm to about 50 mm (Tsuji, metallic can may be a cylinder having a diameter of not more than 10 mm and not less than 1 mm [0026]).
Regarding claim 16, modified Tsuji discloses all of the claim limitations as set forth above. Modified Tsuji further discloses  the second cathode active material layer completely covers the surface of the first cathode active material layer(Kim, Fig. 1).
Regarding claim 17, modified Tsuji discloses all of the claim limitations as set forth above. Modified Tsuji further discloses  a thickness of the first cathode active material layer is from 15 to 100  μm (Kim, [0051]) which overlaps the claim range from about 0.1 μm to about 20 μm, thus reading on the limitation.
Modified Tsuji is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 19, modified Tsuji discloses all of the claim limitations as set forth above. Modified Tsuji further discloses  the first cathode active material and the second cathode active material are each independently selected from the group consisting of lithium cobaltate, lithium iron phosphate, lithium manganese iron phosphate, sodium iron phosphate, lithium vanadium phosphate, sodium vanadium phosphate, oxy-lithium-vanadium phosphate, oxy-sodium-vanadium phosphate, lithium vanadate, lithium manganate, lithium nickelate, lithium nickel cobalt manganese oxide, lithium-rich manganese-based material, lithium nickel cobalt aluminum oxide, lithium titanate and combinations thereof(Tsuji, [0040], Kim, [0018]-[0020]).
6.	Claim(s)  10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US 2017/0047575) in view of Kim et al. (US 2019/0036154) as applied to claim 1 above, in further view of Yamafuku et al. (US 2015/0147624).
Regarding claim 10, modified Tsuji discloses all of the claim limitations as set forth above. Modified Tsuji discloses  the first cathode active material layer and the second cathode active material layer each further comprise a binder and a conductive agent(Tsuji, [0040], Kim, [0052]-[0053]), wherein the binder is selected from the group consisting of polyvinylidene fluoride, a vinylidene fluoride-hexafluoropropylene copolymer, polyamide, polyacrylonitrile, polyacrylate ester, polyacrylic acid, polyacrylate salt, sodium carboxymethyl cellulose, polyvinylpyrrolidone, polyvinyl ether, polymethyl methacrylate, polytetrafluoroethylene, polyhexafluoropropylene, styrene butadiene rubber and combinations thereof(Tsuji, [0049], Kim, [0052]); and the conductive agent is selected from the group consisting of carbon nanotubes, conductive carbon black, acetylene black, graphene, Ketjen black, carbon fibers and combinations thereof(Tsuji, [0049], Kim, [0042]); the insulating layer comprises at least one of a polymer(Tsuji, [0035]), but does not explicitly disclose at least one of inorganic particles,  wherein the inorganic particles are selected from the group consisting of aluminum oxide, silicon dioxide, magnesium oxide, titanium oxide, hafnium oxide, tin oxide, cerium dioxide, nickel oxide, zinc oxide, calcium oxide, zirconium dioxide, yttrium oxide, silicon carbide, boehmite, aluminum hydroxide, magnesium hydroxide, calcium hydroxide, barium sulfate and combinations thereof. 
Yamafuku teaches a similar energy storage device (abstract). Yamafuku teaches at least one of the electrodes includes a current collecting substrate, an active material layer arranged on the current collecting substrate, an intermediate layer arranged between the current collecting substrate and the active material layer, and an insulating layer arranged on the current collecting substrate (abstract).  Yamafuku teaches the insulating layer comprises at least one of inorganic particles (Yamafuku [0127], [0129]) and a polymer( Yamafuku [0127]), wherein the inorganic particles are selected from the group consisting of aluminum oxide, silicon dioxide, titanium oxide, boehmite,  barium sulfate and combinations thereof(Yamafuku [0129], [0131], [0134], [0135]).
It would have been obvious to one of ordinary skill in the art to modify the insulating layer of modified Tsuji with  inorganic particles, wherein the inorganic particles are selected from the group consisting of aluminum oxide, silicon dioxide, titanium oxide, boehmite,  barium sulfate and combinations thereof as taught by Yamafuku as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
7.	Claim(s)  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US 2017/0047575) in view of Kim et al. (US 2019/0036154) as applied to claim 11 above, in further view of Yamafuku et al. (US 2015/0147624).
Regarding claim 20, modified Tsuji discloses all of the claim limitations as set forth above. Modified Tsuji discloses  the first cathode active material layer and the second cathode active material layer each further comprise a binder and a conductive agent(Tsuji, [0040], Kim, [0052]-[0053]), wherein the binder is selected from the group consisting of polyvinylidene fluoride, a vinylidene fluoride-hexafluoropropylene copolymer, polyamide, polyacrylonitrile, polyacrylate ester, polyacrylic acid, polyacrylate salt, sodium carboxymethyl cellulose, polyvinylpyrrolidone, polyvinyl ether, polymethyl methacrylate, polytetrafluoroethylene, polyhexafluoropropylene, styrene butadiene rubber and combinations thereof(Tsuji, [0049], Kim, [0052]); and the conductive agent is selected from the group consisting of carbon nanotubes, conductive carbon black, acetylene black, graphene, Ketjen black, carbon fibers and combinations thereof(Tsuji, [0049], Kim, [0042]); the insulating layer comprises at least one of a polymer(Tsuji, [0035]), but does not explicitly disclose at least one of inorganic particles,  wherein the inorganic particles are selected from the group consisting of aluminum oxide, silicon dioxide, magnesium oxide, titanium oxide, hafnium oxide, tin oxide, cerium dioxide, nickel oxide, zinc oxide, calcium oxide, zirconium dioxide, yttrium oxide, silicon carbide, boehmite, aluminum hydroxide, magnesium hydroxide, calcium hydroxide, barium sulfate and combinations thereof. 
Yamafuku teaches a similar energy storage device (abstract). Yamafuku teaches at least one of the electrodes includes a current collecting substrate, an active material layer arranged on the current collecting substrate, an intermediate layer arranged between the current collecting substrate and the active material layer, and an insulating layer arranged on the current collecting substrate (abstract).  Yamafuku teaches the insulating layer comprises at least one of inorganic particles (Yamafuku [0127], [0129]) and a polymer( Yamafuku [0127]), wherein the inorganic particles are selected from the group consisting of aluminum oxide, silicon dioxide, titanium oxide, boehmite,  barium sulfate and combinations thereof(Yamafuku [0129], [0131], [0134], [0135]).
It would have been obvious to one of ordinary skill in the art to modify the insulating layer of modified Tsuji with  inorganic particles, wherein the inorganic particles are selected from the group consisting of aluminum oxide, silicon dioxide, titanium oxide, boehmite,  barium sulfate and combinations thereof as taught by Yamafuku as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,916,769. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 1 recites an electrochemical chemical device comprising a cathode that is similar in structure  to the electrochemical device and cathode recited in independent claims 1 and  9 of U.S. Patent No. 10,916,769.  Similarly instant claim 11 recites the limitations of an electronic device which are similar to independent claim 15  of U.S. Patent No. 10,916,769.  
Allowable Subject Matter
10.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection on the ground of nonstatutory double patenting set forth in this Office Action on claims 1-20 is overcome.
In particular, the allowable limitation is a second distance exists between the insulating layer and the second cathode active material layer in the longitudinal direction of the cathode current collector; and the first distance and the second distance are respectively greater than 0 and the second distance is less than or equal to the first distance.
In the instant invention, the arrangement of the first distance 15 and the second distance 16 effectively avoids the overlapping of the first cathode active material layer 12, the second cathode active material layer 13 and the insulating layer 14, thereby enhancing the reliability of the cathode in the preparation process, and lowering the possibility of a rupture of the second cathode active material in the second cathode active material layer 13 during the cold pressing technique(Fig. 2, [0041] US 2021/0135206).
Modified Tsuji does not disclose, teach or render obvious the noted claim limitation.
11.	 Claims 3 & 5 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the rejection on the ground of nonstatutory double patenting set forth in this Office Action on claims 1-20 is overcome.
12.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection on the ground of nonstatutory double patenting set forth in this Office Action on claims 1-20 is overcome.
In particular, the allowable limitation is  a thickness of the insulating layer is greater than a thickness of the first cathode active material layer.
In the instant invention, since the thickness of the insulating layer is greater than the thickness of the first cathode active material layer on the bottom layer of the active material layer, when the second cathode active material layer is coated on the first cathode active material layer, the second cathode active material layer easily overlaps with the insulating layer due to fluctuations in processing tolerance, and the insulating layer covers above or below the second cathode active material layer([0037] US 2020/0144605). The thickness of the first cathode active material layer 12 is less than or equal to the thickness of the insulating layer 14(Fig. 1, [0048]). In some embodiments, the thickness of the insulating layer 14 is greater than about 0.1 um to achieve a certain insulating effect([0048]).
Modified Tsuji does not disclose, teach or render obvious a thickness of the insulating layer is greater than a thickness of the first cathode active material layer.
13.	Claim 12 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection on the ground of nonstatutory double patenting set forth in this Office Action on claims 1-20 is overcome.
In particular, the allowable limitation is  a second distance exists between the insulating layer and the second cathode active material layer in the longitudinal direction of the cathode current collector; and the first distance and the second distance are respectively greater than 0 and the second distance is less than or equal to the first distance.  The reasons for allowance are substantially the same as provided in paragraph 10 above and apply herein.
14.	 Claims 13 & 15 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the rejection on the ground of nonstatutory double patenting set forth in this Office Action on claims 1-20 is overcome.
15.	Claim 18 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection on the ground of nonstatutory double patenting set forth in this Office Action on claims 1-20 is overcome.
In particular, the allowable limitation is  a thickness of the insulating layer is greater than a thickness of the first cathode active material layer.  The reasons for allowance are substantially the same as provided in paragraph 12 above and apply herein.
Response to Arguments
16.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724